                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION




  WILLIAM F. TREBAS, JR.,
                                                     CV 18-201-M-DLC-JCL
                       Plaintiff,

         vs.                                          ORDER

  ALLY BANK, A UTAH
  CORPORATION,

                       Defendant.

       United States Magistrate Judge Jeremiah C. Lynch entered his Findings and

Recommendations in this case on January 18, 2019, recommending the dismissal

of Plaintiff William F. Trebas, Jr. 's Complaint (Doc. 1) without leave to amend.

(Doc. 6 at 6.) Trebas missed the deadline for filing an objection but has filed a

Motion for Leave to File Objection Out-of-Time. (Doc. 8.) The Court will grant

this request and proceeds to an analysis of his objection. Trebas is entitled to de

novo review of those findings and recommendations to which he has specifically

objected. 28 U.S.C. § 636(b)(1 )(C). Absent objection, this Court reviews findings

and recommendations for clear error. United States v. Reyna-Tapia, 328 F.3d

1114, 1121 (9th Cir. 2003) (en bane); Thomas v. Arn, 474 U.S. 140, 149 (1985).

Clear error exists if the Court is left with a "definite and firm conviction that a


                                          -1-
mistake has been committed." United States v. Syrax, 235 F.3d 422,427 (9th Cir.

2000) (citations omitted). "A party makes a proper objection by identifying the

parts of the magistrate's disposition that the party finds objectionable and

presenting legal argument and supporting authority, such that the district court is

able to identify the issues and the reasons supporting a contrary result." Montana

Shooting Sports Ass 'n v. Holder, 2010 WL 4102940, at *2 (D. Mont. Oct. 18,

2010) (citation omitted).

      Judge Lynch determined that Trebas' complaint is barred by the doctrine of

res judicata and should be dismissed. Additionally, Judge Lynch determined that

Trebas' complaint could not be cured by amendment. (Doc. 6 at 5-6.) Trebas

objects to Judge Lynch's recommendation on the basis that his complaint alleges a

cause of action "for fraud due to forged documents" that he could not have known

about until after receiving the report of his handwriting expert. (Doc. 8-1 at 2.)

Trebas claims that Defendant Ally Bank forged his signatures on the promissory

note and deed of trust that form the basis for both his prior suit and his immediate

complaint. (Id.) Trebas' argument is unpersuasive. As noted by Judge Lynch,

"[c]learly, ifTrebas believed he had not signed the note and deed of trust, that

would have been a factual claim he could have asserted, through his own personal

knowledge," in his previous suit against Ally Bank. (Doc. 6 at 5.) Indeed, as


                                         -2-
pointed out by Ally Bank, Trebas admitted to signing the promissory note and deed

of trust in his previous suit. Trebas v. Ally Bank, No. CV 17-113- M- DLC- JCL,

Doc. 52 at 1-2 (D. Mont. May 29, 2018). The report ofTrebas' "Forensic

Handwriting and Document Examiner Expert Report" does nothing to change this

fact. Accordingly,

      IT IS ORDERED that Trebas' Motion (Doc. 8) is GRANTED.

      IT IS FURTHER ORDERED that Judge Lynch' s Findings and

Recommendations (Doc. 6) are ADOPTED IN FULL and Trebas' Complaint

(Doc. 1) is DISMISSED without leave to amend.

      DATED this     14¾ ay of April, 2019.




                                              Dana L. Christensen, Chief Judge
                                              United States District Court




                                      - 3-
